DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with the Applicant's representative Joan Pennington on September 29, 2015.
The application has been amended as follows:
In the claim:
1.	(Currently Amended) An apparatus, comprising:
memory controller circuitry configured to:
receive one or more reports from one or more processing elements that request memory transactions and determine a current latency tolerance value based on the reports, wherein the reports are based on status of one or more buffers in which the one or more processing elements are configured to store requests prior to submission to the memory controller circuitry; and
transition between read turns and write turns for accessing one or more storage elements according to a turn schedule; and
switch from a write turn to a read turn prior to a scheduled switch based on the current latency tolerance meeting a threshold value.

2.	(Original) The apparatus of claim 1, wherein the memory controller circuitry is configured to switch from the write turn to the read turn based on both:
the current latency tolerance meeting the threshold value; and
a write queue having less than a threshold number of waiting entries.

3.	(Original) The apparatus of claim 1, wherein the memory controller circuitry is configured to switch from the write turn to the read turn based on both:
the current latency tolerance meeting the threshold value; and
a threshold number of writes in the write turn having been performed.

4.	(Original) The apparatus of claim 3, wherein the apparatus is configured to adjust the threshold number of writes in the write turn based on one or more write queue changes that occurred after one or more prior unscheduled switches from a write turn to a read turn.

5.	(Original) The apparatus of claim 1, wherein the memory controller circuitry is configured to switch from the write turn to the read turn based on both:

one or more requests for a particular type of traffic being present.

6.	(Original) The apparatus of claim 5, wherein the particular type of traffic is a low-latency tolerance type of traffic.

7.	(Original) The apparatus of claim 1, wherein the apparatus is configured to switch from the write turn to the read turn in response to:
the current latency tolerance meeting the threshold value;
a write queue having less than a threshold number of waiting entries;
a threshold number of writes in the write turn having been performed during the write turn; and
one or more requests for a particular type of traffic being present.

8.	(Canceled)

9.	(Original) The apparatus of claim 1, further comprising:
refresh circuitry configured to determine a refresh status based on a refresh window and a track of refreshes of a set of memory banks;
wherein the apparatus is configured to skip one or more bank refreshes based on the refresh status.

 

receiving, by memory controller circuitry, one or more reports from one or more processing elements requesting memory transactions and determining a current latency tolerance value based on the reports, wherein the reports are based on status of one or more buffers in which the one or more processing elements are configured to store requests prior to submission to the memory controller circuitry; and
transitioning between read turns and write turns for accessing one or more storage elements according to a turn schedule; and
switching from a write turn to a read turn prior to a scheduled switch based on the current latency tolerance meeting a threshold value.

11.	(Original) The method of claim 10, wherein the switching is further based on:
determining that a write queue has less than a threshold number of waiting entries;
determining that a threshold number of writes in the write turn have been performed; and
determining that one or more requests for a particular type of traffic are present.

12.	(Canceled)
 
13.	(Currently Amended) A non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design, including:

receive one or more reports from one or more processing elements requesting memory transactions and determine a current latency tolerance value based on the reports, wherein the reports are based on status of one or more buffers in which the one or more processing elements are configured to store requests prior to submission to the memory controller circuitry; and
transition between read turns and write turns for accessing one or more storage elements according to a turn schedule; and
switch from a write turn to a read turn prior to a scheduled switch based on the current latency tolerance meeting a threshold value.

14.	(Original) The non-transitory computer readable storage medium of claim 13, wherein the memory controller circuitry is configured to switch from the write turn to the read turn based on both:
the current latency tolerance meeting the threshold value; and
a write queue having less than a threshold number of waiting entries.

15.	(Original) The non-transitory computer readable storage medium of claim 13, wherein the memory controller circuitry is configured to switch from the write turn to the read turn based on both:
the current latency tolerance meeting the threshold value; and
a threshold number of writes in the write turn having been performed.



17.	(Original) The non-transitory computer readable storage medium of claim 13, wherein the memory controller circuitry is configured to switch from the write turn to the read turn based on both:
the current latency tolerance meeting the threshold value; and
one or more requests for a particular type of traffic being present.

18.	(Original) The non-transitory computer readable storage medium of claim 17, wherein the particular type of traffic is a low-latency tolerance type of traffic.

19.	(Original) The non-transitory computer readable storage medium of claim 13, wherein the circuit is configured to switch from the write turn to the read turn in response to:
the current latency tolerance meeting the threshold value;
a write queue having less than a threshold number of waiting entries;
a threshold number of writes in the write turn having been performed during the write turn; and
one or more requests for a particular type of traffic being present.

20.	(Canceled)

Paragraph 0075: “[0075] Above the high threshold, in the illustrated embodiment, memory controller circuit 101 operates similarly to between the mid and high thresholds, but reduces the window size in which refreshes should be performed (e.g., by reducing the value to which refresh window counter 810 counts).  As discussed in further detail below, this may allow a rapid catch-up for refreshes.”

REASONS FOR ALLOWANCE
Claims 1-7, 9-11, 13-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations: “receive one or more reports from one or more processing elements that request memory transactions and determine a current latency tolerance value based on the reports, wherein the reports are based on status of one or more buffers in which the one or more processing elements are configured to store requests prior to submission to the memory controller circuitry; and transition between read turns and write turns for accessing one or more storage elements according to a turn schedule; and switch from a write turn to a read turn prior to a scheduled switch based on the current latency tolerance meeting a threshold value”.
Claim 10 recites the following limitations: “receiving, by memory controller circuitry, one or more reports from one or more processing elements requesting memory transactions and determining a current latency tolerance value based on the reports, wherein the reports are based on status of one or more buffers in which the one or more processing elements are configured to 
 Claim 13 recites the following limitations:
“receive one or more reports from one or more processing elements requesting memory transactions and determine a current latency tolerance value based on the reports, wherein the reports are based on status of one or more buffers in which the one or more processing elements are configured to store requests prior to submission to the memory controller circuitry; and transition between read turns and write turns for accessing one or more storage elements according to a turn schedule; and switch from a write turn to a read turn prior to a scheduled switch based on the current latency tolerance meeting a threshold value.”
Said limitations, in combination with the other recited limitations of claims 1, 10 and 13 are not taught or suggested by the prior art of record.
Claims 2-7, 9, 11, 14-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments of Statement of Reasons for Allowance.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/            Primary Examiner, Art Unit 2133